The opinion of the court was delivered by
Ross, J.
The County Court have found that all the property insured to Mrs. Premo, both when insured and burned, was property that was exempt from attachment and levy of execution, on debts due her husband’s creditors; that the insurance thereof was taken to Mrs. Premo, and the money arising from the loss thereof paid to her with the knowledge and consent of her husband; and that since its payment to her in 1877, she has, with the approbation of her husband, managed and treated it and the property purchased therewith as her sole and separate property. This is *366equivalent to finding that the husband made a gift of the insurance policy and the money received thereon to her. Inasmuch as it was property which could not be taken by his creditors in satisfaction of his debts, the motive which induced him to make, and her to accept, the gift, does not concern them. The property being, as against them, set apart by law to furnish a home for the family, she had the right to receive it as a gift from her husband, with the intention and purpose of keeping and using it to furnish a home for the family, although the accomplishment of this end would operate and so become a part of her intention to keep it away from the creditors of her husband. The intention to keep the homestead and other exempt property from being taken by the creditors of the owner is, if not the intention, the direct operation of the statutes creating the exemptions. It cannot be unlawful for the wife to take as a gift such property, with the purpose to' use and keep it just as the statute provides it may be used and kept. Such purpose no more withdraws it from the use of the creditors of the husband than does the statute itself. The right of the husband to give to the wife the avails arising from a sale of the homestead as against his creditors who had no right to take the homestead in satisfaction of their debts, has been fully recognized by this court in Keyes v. Rines, 37 Vt. 260, and Morgan v. Stearns, 41 Vt. 398.
But it is contended that the defendant should have returned to him that portion of the property which is found to have been purchased with the earnings of the wife. This contention is made on the ground that, at common law, the earnings of the wife belong to the husband. By our statute (R. L. s.,1075,) the earnings of the wife are not subject to be taken by creditors of the husband in satisfaction of their debts. The husband may, therefore, give these to the wife, and work no wrong or fraud upon his creditors. When he allows her to take and use her personal earnings to purchase property for herself, he in effect makes a gift thereof to her, ■ and the property so purchased becomes the separate property of the wife. From the very nature of the transaction the husband relinquishes all marital rights over property which he himself *367gives to the wife to hold as her separate estate. Bent v. Bent, 44 Vt. 555.
It is further contended that the labor of the husband since the purchase by the wife of the farm in Bridgewater has helped to produce the property in contention. This may be true to some extent. However it may be morally, legally a man is not bound to work to pay off his creditors. They have no legal power to compel him to work for them or the payment of their debts, nor power to attach or appropriate to the payment of their debts his future earnings. R. L. s. 1075. He has the right to work upon the wife’s land, and thereby increase its value, and such increase can be reached neither at law nor in equity. Pierce v. Pierce Est., 25 Vt. 511; White v. Hildreth, 32 Vt. 265 ; Webster v. Hildreth, 33 Vt. 457.
The judgment of the County Court is affirmed.